AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                    Southern District
                                                      __________      of New
                                                                   District of York
                                                                               __________
                          Kumaran et al                                       )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 20-CV-3873-GHW-SDA
                 ADM Investor Services et al                                  )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                     NATIONAL FUTURES ASSOCIATION

                                                       (Name of person to whom this subpoena is directed)

    ✔ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Pursuant to FAA Rule 7 request to produce documents under Subpoenas from the Arbitration Panel (see
            attached) and request to produce Non-Public Information Requests as per March 1, 2019 form. (See
            attached) for the Motion to Compel Arbitration under summary judgment standard in related case 20-CV-3873

 Place: Electronically via email or via mail to the address below.                      Date and Time:
                                                                                                             06/21/2021 12:00 am

        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         05/21/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                  //Brian August, Esq//
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)    Nefertiti Risk
Capital Management, LLC                                                 , who issues or requests this subpoena, are:
Brian August, Esq. 100 Willoughy Street #9E, Brooklyn, NY 11201

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
 EXHIBIT 1
SUBPOENA 1
  Case 1:20-cv-03668-GHW-SDA Document 1-11 Filed 05/11/20 Page 1 of 4



 NRCM NFA Subpoena   1-   ltems 4-10
 October 22nd,2A!9
 Page 1




                      IN ARBITRATION BEFORE THE
                    NATIONAL FUTURES ASSOCIATION

IN THE MATTER OF ARBITRATION BETWEEN
Nefertiti Risk Capital Management      ("NRCM")       )
Claimant.




                                                                      NFA Case No. l8-ARB-5

ADM lnvestor Services, Inc, Greg Hostetler,
Lazzara Consulting, Inc, Trey Lazzara,
High Ridge Futures, LLC, .lohn Felag, Josh Herritt,
Howard Rothman, Robert Boshnack
Col I ectively, Respondents,


                                       ocToBERz2nd 2019
               NRCM NFA FIRST SUBPOMI{A ITMMS 4.I"0 _ ORDER 10
In accordance with the Panel Order 10, NRCM resubmits its March I't Non-Public Discovery

Request for approval by the Panel as indicated in the Order   l0 dated   October l0th, 2019. NFA's

search for documents and information responsive to the subpoena is limited to January 27,2017

through June 20, 2017. NFA is given 14 days from the date the Subpoena is properly served on

NFA to comply or object, The item numbers referenced below coincide with the item numbers

set forth in Claimant's March   l,2019Information Request.

So Ordered:




  fqrl:r.f
Dated                                        By, Michael Tannenbaum, Chairman

                                             On behalf of the Panel


Confidential                                                                              18 ARB 5
 Case 1:20-cv-03668-GHW-SDA Document 1-11 Filed 05/11/20 Page 2 of 4



NRCM NFA Subpoena          1-   ltems 4-10
October 22nd,2OL9
Page 2




               cI,4IMANT',,$, NFA F'IRST .pIS COYERY_ RE OUE ST

ORDER 10 - NFA DTSCOVERY REQUEST 4

4. Any and all documents relating to the approval of High Ridge Futures as an Introducing

Broker of ADMIS at any time.



Panel Order: The NFA shail there.fbre suhmit to the Panel, in canrcra if it u,ishes, a summar),

privilege log describing the categories o/'various items for the which a privil*p is asserted and

the   groundsfor the pritilege claimed.


ORDER l0 - NFA DISCOVERY REQUEST                                  s


5.   All   docurnents related to High Ridge informing the NFA of its relationship   with ADMIS    at

any time.

Panel      Order:   The   NFA shall therefore submit to the Panel, in camera i/'it wishes, a summary

privilege log describing the categories oJ'various items.for the v,hich a privilege is asserted and

the grounds.for the    privilege claimed.




ORDER l0            - NFA DISCOVERY               REQUEST 6


6. y'^ll docurrents related to any reviews, audits. and examinations by   NFA on ADMIS and/or High

Ridge Futures, conducted over the last 5 years.




Confidential
                                                                  W,                        18 ARB 5
 Case 1:20-cv-03668-GHW-SDA Document 1-11 Filed 05/11/20 Page 3 of 4



NRCM NfA Subpoena      1-   ltems 4-10
October 22nd,2OL9
Page 3



Panel    Order:   The NFA shall tlterejbre submit to the Panel,        in camera if it wishes, a swnmory

privilege log describing the categories of various itentsfor the which        a   pritilege is asserted and

the   groundsfor the privilege claimed.




ORDER 10 * NFA DTSCOVERY REQUEST                                      7


7. Any and all documents related to the service provider agreements between High Ridge

Futures and ADMIS' at any time..



Panel Order: As to ltem 7, the NFA shall produce documents, if any, that specifically relate to

service provider agreements between High Ridge Futttres and ADMIS.                   If   there are no such

documents in NFA's possession, it shall so conJirm      in   its response,




ORDER 10 - DTSCOVERY REQUEST                                 I

8. Any and all documents that relates to any approvals by the         NFA of the relationship behveen

High Ridge Futures and A-DMIS at any tirne.       -


Panel Order: As to ltem B, The NFA shall produce doa,tments, i/'any, that relate to any approvals

by the NFA ofthe relationship between High Ridge Fuhtes and ADMIS at ony time.                  If there are

no such documents in NFA's passession, it shall   .so   confirm in its response.




Confidential
                                                                               TA/V                18 ARB 5
 Case 1:20-cv-03668-GHW-SDA Document 1-11 Filed 05/11/20 Page 4 of 4



 NRCM NFA Subpoena     1-   ltems 4-10
October 22nd,2)tg
Page 4




ORDER r 0 - DTSCOVERY REQUEST                                9


9,   Any and all documents, including contracts, cover letters or corrcspondence or emails or memos,

that would constitute   ADMIS or High Ridge Futures informing the NFA of the relationship

hetween ADMIS and High Ridge Futures, LLC, at any time.




 Panel Order: As to ltem 9, The NFA shall produce document.s, ,J'ary, inforning the NFA        o.f the


relationship bety,een High Ridge Futt.u'es and ADMIS at any time, I/'there qre no such docum.ents

in NFA's posse,ssion, it shall so confirm   in   its response.




ORDER 10 - DTSCOVERY REQUEST                                 10


10,   Any documents, including correspondence, contracts, cover Ietters, emails or merlos, related

to the NFA requirement that ADMIS inform or do not inform their Custorners, that their private

infonnation and trades would be sent to High Ridge Futures, without their knowledge, approval

and/or consent.




Panel Order; As to ltem 10, The Panelfinds the NF A's September 30, 2019 letter dispositive o/'

the nrutter insofar as NFA general policies are concerned. However,          if   the NFA has in ils

possession documents that specdicalbt vs1r7. to whether or not conJidential information o.f ADMIS

cuslomers wottld be senl lo High Ridge Futures withor.tt their Imowledge, approt al, and/or consent,

such documents shall be produced.




Confidential                                                                                18 ARB 5
 EXHIBIT 2
SUBPOENA 2
   Case 1:20-cv-03668-GHW-SDA Document 1-12 Filed 05/11/20 Page 1 of 4




ffi
                                               November 4,2019


VIA EMAIL ONLY TO ALL PARTIES

Samantha Kumaran                                      Mr. Martin Doyle
Nefertiti Risk Capital Management, LLC                Mr. Daryl Schumacher
1 19 West 72nd Street, Suite 204                      Kopecky Schumacher Rosenburg, LLC
New York, New York 10004                              120 N. LaSalle St. - Suite 2000
sa ma ntha. ku ma ra n @nefe rtitifu nds.com          Chicago, lllinois 60602
                                                      mdoyle@ksrlaw.com
                                                      dsch umacher@ksrlaw.com

Re: 18-ARB-5    -   Nefertiti Risk Capital Management, LLC v. ADM lnvestor Services,
                    lnc.. et al.

Dear Ms. Kumaran and Messrs. Doyle and Schumacher:

              Enclosed is the signed NRCM NFA Second Subpoena that NRCM
submitted to the Panelin response to the Panel's Order 13. As stated in Order 13, it is
NRCM's responsibility to serve the Subpoena on NFA.

                                               Sincerely,

                                                  4..i *** c/
                                                      "."/         zz"q-

                                               Heather A. Cook
                                               Manager, Arbitration and Mediation




cc: MichaelTannenbaum
    Sean Campbell
    Kathleen Hodge
          Case 1:20-cv-03668-GHW-SDA Document 1-12 Filed 05/11/20 Page 2 of 4


NRCM NFA Suhpoena     I
Nsvernber 11 2019
Page 1




                             IN AHBITRATION StsTSRE THE
                           NATIONAL TUTURES ASSOCIATION

IN THE MATTER OF ARBITRA,TION BETWEEN

Nefertiti Risk Capital lvtanagement      (-'NRCM")         )
Claimant,




                                                                          NFA   Case Nro,   18.AR8.5


ADLU Investnr $ervises,lnc, Grcg Hostetler,
Lazzar a Consul ting, Inc, Trey Lazzata,
High Ridge Futures, LLC, John Felag, Josh Herritt,
Howard Rothman, Robert Boshnack
Collectively, Respoadents,


                                            NOVEMBER I'I2CI19


         ln accordance with the Panel Order l3 dated October       3   t't, 2019, NRCM resubrnits its September

Z7m   g0lg NFA Seeand Subpoena for signature as indicated in the Order. The item nurnbers rqfbronsed

 below coincide with the item numbers set fo*h in Claimant's September 27lfi            2}lg   Second Subpoena


 request. NFA is   give*   14 days   from the date the Subpoena is properly servrd onNFA to aomptry or objeet



 $o Ordered:
                                                       h
   It    '['tt                                          l/vv L"^-
                                                   By, Miohael Tannentraum, Chaifinan
                                                   0n behalf ofthe Panel



                                                                                                  18 ARB 5
 Confidential
         Case 1:20-cv-03668-GHW-SDA Document 1-12 Filed 05/11/20 Page 3 of 4


NRCM illFA Subpoena 2
November 1tt, ?019
Fage 2




CLAIMANT'S NFA SECOND DISCOVERY REQUEST

0RDER 13 - NFA DOCUMENT REOUEST t. Please provide me the complete list of the Name and
                                                                                   Does i"), who
Contact Information of the NFA Complience Officers and Supervisors ('Jane and John

co11duct€d any audits or   examinstions or in any milrner oysf$sen or provided signatwe or have knowledgt

of or can speak ts the complianoe of LCI during the tast five years sinca 20i4 until present



                                                                         (i$ full and not redacte'd) with
0ED.BR 13 * fif'A DCIc-U${nNr REOU$a'$I 8. Pioduce All Dosuxftenrs
signatures of NFIA employees Jane and John Does I on all audits, reviews, irrvestigations
                                                                                           and approvals

of compliance of LCI inthe past five (5) years.




 ORDER 13 -      NfA DOCUMENI REOUEST 9.               Produce the cornplete list of the Name and Contact

 Inform*tion of the NFA Complianee Officer and Supervisors ("John and Jane Does ?'n), who oonducted
 an audit, or exa6inations or in any manner overseen or provided signature or have knowledge of or can
 speak to the compliance of High Ridge Futures dwing the last five years since 2014 until present.




 O                                                                vide all Dootrmen-ts,   Corlespandeacr,

 Communic*tio*s, Emails and MetaData, a*d any related insructions from the CITC to re'registorHoward
 Rothman, Robert Boshnack, and High Ridge Futures.




 oRnER      $.;, I,{rL}ocuMsNr.s&ouEsr                     ?0" Provide   all Documents,   &rrosporrdence,

 Communications, Enrails aud Meta Data in any way related to the NFA Membership Committees decision
 and reviewtg re-register Howard Rothrnan, Robert Boshnack and High Ridge Futures.




                                                                                 '1n,

                                                                                               18 AftB 5
  Confidentlal
         Case 1:20-cv-03668-GHW-SDA Document 1-12 Filed 05/11/20 Page 4 of 4


NRCM NFA Subpoena      I
November 1't, 2019
Page 3



ORIIER    1-1   -   NFA. DOCTIMENT REOUEST              22. Produce all Documents. Correspondence.
Communications, Emails and Meta Data related to internal communications at the NFA, related to the
rogistration of HRF, antl re'registration of Howard Rothman, Robert Boshnack and John Felag.




                                                                                      Contactinformation of
QRDER 1$ ., NIIA II{FCIRMATION RESIUEST 24. Produ$etheNalnesand
all other persons, individuals, entities, parties, execufive$, offieers, directors, bsard memberu, hrokers.
FCM'rs, or aflJ person whatscever ti, whorn the NFA may have delegated the authority granted to         it   ttt

determine whether High Ritlge F'uflres, Howard Rothman, Robert Boshnack, and John Felag would be
permiued to maintain their registration after Vision Financial Markets was effrctively disbarred in June

2014 via public announcement.




ORDEB 13 - I,itTA DOCIiMLNT &EqUEST ?5. Frovide Names and Contact Int'ornration of NFA
Board Mer*bers in 2014 who were on ths NFA Merabership Committee.




ORDpn 13 -          II&r DOCIJM$NT E$$UEST 26.          Provide Names and Co,ntact Information of NFA

executives, directors, officers, employees, board metnbers        or others involved, who approved the
registration of Howar6 Rothman and Robert Boshnack and High Ridge Futures. Also, plea^se provide the
Nanres and Contact Infonnation of those    NFA executlves, directors, offieers, empleyees, board rnernbers
 or others involved who dissented or disapproved of their re-registration.




                                                                         al.l Docurnents,   Correspondertce,

 Comrnuuications, Emails   effl Meta Data related to any Interpretivs $tatomsnts from the CFTC, related to
 the rrgistration of IIRS, and re-registratiou of Howard Rothman, R-obert Boshnack and John Felag'




 ORDS,F    $: II{FA f,lct,.pqMmNf B&OUEST 42. All Correspondence, Communjeations,
                                                                                           Emails and

 MetaData (insluding covar leners) fi*rn HRF to the NFA related to this relarionship with ADMIS, and
 introducing Introducing   Brokers.                                          , /
 corrfidential                                                               YW              18 ARB s
       EXHIBIT 3
      NON-PUBLIC
INFORMATION REQUEST
  FILED MARCH 1, 2019
                                                                     Case 1:20-cv-03668-GHW-SDA Document 1-5 Filed 05/11/20 Page 1 of 1


                                                                                                           

LzT{X\zUoul{oUYfTN Don H~Of[P7oP~lTn{ JTs~Tz{NfonW[}XNn H~Oc[P7oP~lTn{JTs~Tz{z HcTNzT
py[n{{XTUoyl z[Wm lN[fUN oyTlN[f{o DN{[onNf8~{~yTz3zzoPZN{\onN{{XTNQQwTzzOTfo

)Ra[u^bu,]JSgSJfEZu6E[KuA6'('9;-;,u9,:1u$"8-;"2u5"6"*'5'6<u22$u

6)"u,&u '#

,]L^b[EdR^]u9K`fKcdKJu
                                                                Bu6^]8fGVRHu&^Hf[K]dcu7]Zju

                                                                @':u 8fGVRHuE]Ju6^]8fGVQHu&^Hf[K]dcu
        3f[z{oU<n}yoS~P\mW4vo`TyzXo|yNnzUTvyTSUwolM[z[om8\mNmPZNfCNyaT}z AA5 |o37C=K[m#&
         NU}Ty{XT@~mT# #"&FySTy X}|pz,nUNU~}~yTzovWnTzmTzJTjNzp03y{ZPfTd7/&&#*
      # 3f\z{oUNff6~z{olTyzoU|XTUoyTWo[nW>n|yoS~P\mW4yoaTyz }XN|NvTP~yvTm|f PfTNy]nW{Xyo~WX
           
      $ 3ffRoP~lTn{zyTfN{TS|o}XT{Xovo~WX U\}mTzzTNl]nN{ZomPonS~P{TS #"&oU;ZWXJ\SWT8~}~vTz
           Nzz}N{TS[n|XT@~nT #  # &p~Of[PoySTyE93I~Of]PN}\on
           X||pz-mUNU~{~yTzoyWnTznTzJTeNzq13y|[PfT!7/&&#*
      & 3n NnSNfeSoP~lTn{zvTeN}[nW}o}XTE__b^gEWu^Mu +SOPu9SJOKu)fdfbKcuEcuE]u.]db^JfHS]Ou#b^TKb
           ^Mu"&5,:uN{Nn {\lT
      ' 3fkSoP~lTm{zyTeN{TS}o +ROPu9RJOKuS]M^b[S]OudPKu6)"u^MuSdcubKXEdS^]cPS_uiSdPu"&5/:uN}Nm
           {]lT
      ( 3ffSoP~lTn|zyTeN{TS{oNn yT^TzN~S^|z NnSTNl^nN{^omzO E93om37C>KNnSow;\WX
            J[SWT9~}~wTzPonS~P|TSoTv|XTeNz}' TNvz
      ) 3n NnSNffSoP~lTn}zyTfN}TS}o}XTcKbgSIKu_b^gSJKbuEObKK[K]dcuGKdiKK]u+SOPu9SJOKu)fdfbKc
            E]Ju"&50:u N|Nn 
      *  3n NmSNff SoP~lTn|z{XN{wTfN|Tz}oNm  E__b^gEYcuGjudPKu6)"u^MudPKubKXEdS^]cPS_uGKeiKK]u+SOP
            9RJOKu)fdfbKcu E]Ju"&5.:u N{Nm  |[lT
      + 3n NmSNffSoP~lTm{z^mPg~S\mWPom|vNP}zPoTxfT|}TyzovPoyvTzqonSTmPTovTlN\gzoylTloz
            }XN{o~fSPomz{^{~|T"&5.:u^bu+SOPu9SJOKu)fdfbKcuS]M^b[S]OudPKu6)"u^MudPKubKWEdS^]cPS_
            GKdiKK]u"&50:uE]Ju+SOPu9SJOKu)fdfbKcu34%u N}Nm  }^lT
      "G 3m SoP~lTn{z  ^nPh~S[nWPovyTzqonSTnPT Pon{xNP|z PoTyfT|}Tvz TlN^ezoylTloz vTfN}TS}o }XT
            D93vTr~[yTlTn{}XN{37C?K[mVoyloySomo}[nUoyl}XT[y6~z|olTwz }XN|}XT^vqy[N}T^mUovlN}\om
            NmS }yNSTzo~fSOTzTm}}o;[WXJ^SWT9}vTz ^|Xo~||XT[ybmogTSWTNqqyoNeNnSowPomzTm}


 @^fbu6E[Ku:E[E]dPFu:SgEu1f\EbE]u                                 
                                  :dbKKdumu6Kiu @^bUu6@u                                                                   uC
                                                             




                       ?K Ndu 
                




 5ERZS]Ou"JJ D u u

 =KWK_P^]KnGKbuoEjudS[K!ku
                             upqrsu
                                      
                                                        
                                                            




 :SO]EdfbKuE]Ju>SdWK u
                                          hutu
&EdK u 5EbHPul u



                         ~ ST  {X T  p yo PT   zz ]n W o U  o~  y yTt~  Tz {
wTs~Tz{TSlN pyTPi                                                vz [S THe N N   K~ _{T"*  6X ^PN Wo ?B ( ( (
                 z 3 z z o P[ N {[o n %    K o ~ {X J  \ T
DN{ZomNc 8~}~wT                                                ) * " " & ' + S o PyT z TN yPX 2 n UNU~{~yT zo yW
                        T N yP  X :  yo ~ p  8 N .  % " #
3{{m 7oP~lTm}JTz
